Title: To Benjamin Franklin from Henry Potts, 6 May 1761
From: Potts, Henry
To: Franklin, Benjamin


          
            Sir
            General Post Office May 6. 1761
          
          The Letter which you left with me last Week I read to my Lord Bessborough who Orderd me to Acquaint you he desired Mackrath might be removed Directly and that you would appoint the Person Post Master at Charles Town that was recommended by Governor Littleton some time ago, I shall Acquaint the Governor on Friday next with this Nomination. I am Sir Your most Obedient Servant.
          
            Heny. Potts. Secy.
            To Benjamin Francklin Esqr.
          
        